Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 1 of 23 PageID: 1861




 Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


  OMAR A. ESPINAL, FREDY O. CARBAJAL,
  ARLEN Y. MARTINEZ, OSCAR RENE
  CALDERON ROMERO, and WELLINGTON
  TORRES, on behalf of themselves and all other           Civil Action No. 17-2854 (JMV) (JBC)
  similarly situated persons,
                                                                           OPINION
                 Plaintiffs,

         v.

  BOB’S DISCOUNT FURNITURE, LLC, XPO
  LAST MILE, INC., ABS CORPS., AND JANE
  & JOHN DOES,

                 Defendants.


 John Michael Vazquez, U.S.D.J.

        This putative class action arises from allegations that Defendants failed to pay Plaintiffs

 overtime. Plaintiffs Omar A. Espinal, Fredy O. Carbajal, Arlen Y. Martinez, Oscar Rene Calderon

 Romero, and Wellington Torres, on behalf of themselves and all others similarly situated, assert

 claims against Defendants Bob’s Discount Furniture (“Bob’s”), XPO Last Mile, Inc. (“XPO”),

 ABC Corps., and Jane and John Does for violations of the New Jersey Wage and Hour Law

 (NJWHL), N.J. Stat. Ann. § 34:11-56a, et seq.; the New Jersey Wage Payment Law (NJWPL),

 N.J. Stat. Ann. § 34:11-4.1, et seq.; and the doctrine of unjust enrichment. D.E. 74.

        Presently before this Court is Plaintiffs’ motion for class certification on their NJWHL

 claim. D.E. 87-1. Plaintiffs seek certification of the following class:

                All individuals that were based out of Defendants’ Edison and
                Carteret, New Jersey, warehouses that performed truck driving
                and/or helper functions for the Defendants from April 26, 2015
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 2 of 23 PageID: 1862




                through to January 2017 out of the Edison Facility and from May 1,
                2017 through to the present out of the Carteret Facility, who did not
                have direct contracts with either Defendant.

 Id. Plaintiffs also seek to be named class representatives and to have their legal counsel appointed

 as class counsel pursuant to Rule 23(g). Id.

        The motion was decided without oral argument pursuant to Federal Rule of Civil Procedure

 78(b) and Local Civil Rule 78.1(b). The Court has considered the parties’ submissions 1 and, for

 the reasons stated below, denies Plaintiffs’ motion without prejudice. D.E. 87. In addition, the

 Court has concerns over its subject-matter jurisdiction. As a result, the Court is also ordering

 Plaintiffs to demonstrate that the Court has jurisdiction over this matter.

     I. BACKGROUND 2

        Defendant Bob’s is a limited liability company that sells furniture.            SAC ¶¶ 9-10.

 Defendant XPO is a freight forwarder that provides logistics services for companies, including

 Bob’s. Id. ¶ 12; XPO Ans. ¶ 12. Plaintiffs are five individuals who allegedly worked for

 Defendants in Edison, New Jersey for varying periods of time between May 2012 and June 2018

 as drivers and helpers. SAC ¶¶ 4-8, 19.

        The parties contest the nature of their relationship – specifically, they disagree as to

 whether Bob’s and XPO were employers of Plaintiffs and the putative class members. According

 to Plaintiffs, Bob’s and XPO were their employers, as defined by the NJWHL. SAC ¶¶ 16-17.

 Defendants contend that they were not Plaintiffs’ employers. According to XPO, it had a contract



 1
   Plaintiffs’ brief in support of their motion is referred to as “Pl. Br.,” D.E. 87-2; and Defendants’
 joint brief in opposition is referred to as “Def. Opp’n,” D.E. 90.
 2
   The facts are derived from Plaintiffs’ Second Amended Complaint (“SAC”), D.E. 74; Defendant
 XPO’s Answer to the SAC (“XPO Ans.”), D.E. 75; and Defendant Bob’s Answer to the SAC
 (“Bob’s Ans.”), D.E. 76.


                                                   2
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 3 of 23 PageID: 1863




 to forward freight for Bob’s and tendered this freight to independent motor carriers (the “Carriers”)

 to deliver to Bob’s customers. XPO Ans. ¶ 23. The Carriers “employed or otherwise contracted”

 drivers and helpers, but XPO never did. XPO Ans. ¶ 18. Similarly, Bob’s denies that it employed

 Plaintiffs. Bob’s Ans. ¶¶ 4-8

        Plaintiffs allege that Bob’s and XPO used a distribution facility in Edison, New Jersey,

 which moved to Carteret, New Jersey in or around January 2017. SAC ¶ 13. The Edison and

 Carteret facilities are referred to collectively as the “New Jersey Facilities.” Id. At the New Jersey

 Facilities, XPO provided management and logistic services to Bob’s. Id. Drivers delivered goods

 from the New Jersey Facilities to Bob’s customers, and helpers traveled with drivers to assist with

 deliveries. Id. ¶ 15.

        Plaintiffs allege that Bob’s entered into business relationships with XPO, John and Jane

 Does, and ABC Corps. “to conceal the fact that it had an employer-employee relationship with the

 Plaintiffs,” as evidenced by the control it exerted over “the manner and means in which the

 Plaintiffs and all Class Members performed their duties.” Id. ¶ 20-21. Plaintiffs also allege that

 XPO employed them, as similarly evidenced by XPO’s control over their work. Id. ¶ 22.

 Specifically, the SAC alleges that Plaintiffs “reported to work at the Defendants’ New Jersey

 Facilities for Bob’s and/or XPO [], took instruction from Bob’s and XPO [] employees,

 communicated with Bob’s and XPO [] employees while delivering their routes during the workday

 and handled paperwork related to or pertaining to Bob’s and/or XPO,” and that both Bob’s and

 XPO had the authority to reprimand and terminate Plaintiffs. Id. ¶¶ 21-22.

        Plaintiffs assert that they are not independent contractors and are not exempt under

 NJWHL. Id. ¶¶ 26-27. Plaintiffs further allege that they “routinely worked far in excess of forty

 (40) hours per week for Defendants and were not paid 1.5 times their hourly rate or 1.5 times the



                                                   3
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 4 of 23 PageID: 1864




 minimum wage rate” for the excess hours. Id. ¶ 28. As a result, Plaintiffs argue, they were denied

 required compensation and/or overtime pay, and the wages they were paid included “various

 deductions, charges and/or expenses” that did not benefit them, such as “the cost of liability and

 workers’ compensation insurance [and] various performance-based penalties and lease payments.”

 Id. ¶ 30.

         Defendants deny most of Plaintiffs’ allegations.       Bob’s and XPO admit that XPO

 forwarded freight for Bob’s, but both deny they jointly operated or utilized a distribution facility.

 XPO Ans. ¶¶ 12-13; Bob’s Ans. ¶ 12. However, XPO admits it “had employees who were

 physically present at the Edison and Carteret Facilities, XPO Ans. ¶ 20, and Bob’s admits that its

 furniture is delivered out of distribution facilities in Edison and Carteret, Bob’s Ans. ¶ 13. XPO

 indicates that it tendered freight to the Carriers at the New Jersey Facilities for delivery to Bob’s

 retail customers and that the Carriers employed or contracted with drivers and helpers. XPO Ans.

 ¶¶ 15, 21, 23. XPO denies that it employed drivers or helpers. Id. ¶ 18.

         On April 26, 2017, Plaintiff Espinal filed a class action complaint on behalf of himself and

 all other similarly situated individuals alleging three counts: (I) violations of the NJWPL; (II)

 violations of the NJWHL; and (III) unjust enrichment. D.E. 1. Defendants XPO and Bob’s filed

 motions to compel arbitration and stay the litigation on July 10 and 17, 2017, respectively. D.E.

 17, 20. On May 18, 2018, the Court issued an Opinion and Order denying the motions to compel

 arbitration. D.E. 37, 38. Defendant XPO filed an Answer on June 15, 2018. D.E. 43. Bob’s also

 filed an Answer on that date, which pled twenty-nine affirmative defenses and asserted cross

 claims. D.E. 44. Bob’s later dismissed its cross claims. D.E. 48.

         On December 10, 2018, Plaintiff filed a First Amended Complaint that added five named

 Plaintiffs. D.E. 64. XPO and Bob’s filed Answers on December 21, 2018. D.E. 65, 66. Plaintiff



                                                  4
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 5 of 23 PageID: 1865




 filed a Second Amended Complaint on June 3, 2019 to adjust the class definition. D.E. 74.

 Defendants XPO and Bob’s filed their Answers on June 17, 2019. D.E. 75, 76. The parties then

 commenced class-related discovery, which closed on January 31, 2020. D.E. 50, 83. On February

 24, 2020, Plaintiff filed the present motion seeking to certify a class of delivery drivers and helpers.

 D.E. 87. Defendants jointly filed a brief in opposition. D.E. 90.

    II.    LEGAL STANDARDS

          A. New Jersey Wage and Hour Law

          Plaintiffs seek class certification only on their NJWHL claim. The NJWHL “establishes

 not only a minimum wage but also an overtime rate for each hour of work in excess of forty hours

 in any week for certain employees. It does not prescribe the minimum wage or overtime rate

 payable to independent contractors.” Hargrove v. Sleepy’s LLC, 106 A.3d 449, 458 (N.J. 2015)

 (internal citation omitted). Under the NJWHL, an “employee” is defined as “any individual

 employed by an employer.” N.J.S.A. § 34:11-56a1(h). The law defines an “employer” as “any

 individual, partnership, association, corporation, and the State and any county, municipality, or

 school district in the State, or any agency, authority, department, bureau, or instrumentality thereof,

 or any person or group of persons acting directly or indirectly in the interest of an employer in

 relation to an employee.” Id. § 34:11-56a1(g).

          B. Federal Rule of Civil Procedure 23

          Federal Rule of Civil Procedure 23 governs class actions. Marcus v. BMW of N. Am., LLC,

 687 F.3d 583, 590 (3d Cir. 2012). “[E]very putative class action must satisfy the four requirements

 of Rule 23(a) and the requirements of either Rule 23(b)(1), (2), or (3).” Id. at 590 (citing Fed. R.

 Civ. P. 23(a)-(b)). Plaintiffs first bear the burden of showing that the proposed class satisfies the

 four requirements of Rule 23(a):



                                                    5
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 6 of 23 PageID: 1866




                (1) the class is so numerous that joinder of all members is
                    impracticable;
                (2) There are questions of law or fact common to the class;
                (3) The claims or defenses of the representative parties are typical
                    of the claims or defenses of the class; and
                (4) The representative parties will fairly and adequately protect the
                    interests of the class.

 Fed. R. Civ. P. 23(a); Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013). These four prongs are

 often referred to as numerosity, commonality, typicality, and adequacy. See e.g., Erie Ins. Exch.

 v. Erie Indem. Co., 722 F.3d 154, 165 (3d Cir. 2013).

        Plaintiffs also must show that proposed class satisfies Rule 23(b)(1), (b)(2), or (b)(3).

 Marcus, 687 F.3d at 590. Here, Plaintiffs argue that their putative class meets the requirements of

 Rule 23(b)(3). Under Rule 23(b)(3) plaintiffs must show the following:

                [Q]uestions of law or fact common to class members predominate
                over any questions affecting only individual members, and that a
                class action is superior to other available methods for fairly and
                efficiently adjudicating the controversy. The matters pertinent to
                these findings include: (A) the class members’ interests in
                individually controlling the prosecution or defense of separate
                actions; (B) the extent and nature of any litigation concerning the
                controversy already begun by or against class members; (C) the
                desirability or undesirability of concentrating the litigation of the
                claims in the particular forum; and (D) the likely difficulties in
                managing a class action.

 Fed. R. Civ. P. 23(b)(3).

        Pursuant to Rule 23(c)(1)(A), a court “must determine by order whether to certify the action

 as a class action.” Fed. R. Civ. P. 23(c)(1)(A). The decision to certify a class or classes is left to

 the discretion of the court. In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 310 (3d Cir.

 2008), as amended (Jan. 16, 2009). “[T]he requirements set out in Rule 23 are not mere pleading

 rules.” Marcus, 687 F.3d at 591 (alteration in original) (quoting Hydrogen Peroxide, 552 F.3d at

 316). “The party seeking certification bears the burden of establishing each element of Rule 23



                                                   6
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 7 of 23 PageID: 1867




 by a preponderance of the evidence.” Id. “A party’s assurance to the court that it intends or plans

 to meet the requirements is insufficient.” Hydrogen Peroxide, 552 F.3d at 318.

        The Third Circuit emphasizes that “‘[a]ctual, not presumed[,] conformance’ with Rule 23

 requirements is essential.” Marcus, 687 F.3d at 591 (alterations in original) (quoting Newton v.

 Merrill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 167 (3d Cir. 2001)). “To determine

 whether there is actual conformance with Rule 23, a district court must conduct a ‘rigorous

 analysis’ of the evidence and arguments put forth.” Id. (quoting Gen. Tel. Co. of the Sw. v. Falcon,

 457 U.S. 147, 161 (1982)). This “rigorous analysis” requires a district court to “resolve all factual

 or legal disputes relevant to class certification, even if they overlap with the merits – including

 disputes touching on elements of the cause of action.” Id. (quoting Hydrogen Peroxide, 552 F.3d

 at 316, 307). Therefore, a district court “may ‘delve beyond the pleadings to determine whether

 the requirements for class certification are satisfied.’” Hydrogen Peroxide, 552 F.3d at 320

 (quoting Newton, 259 F.3d at 167).

    III. ANALYSIS

        A. Rule 23(a) Requirements

            1. Numerosity

        “No single magic number exists” to meet the numerosity requirement. Summerfield v.

 Equifax Info. Servs. LLC, 264 F.R.D. 133, 139 (D.N.J. 2009) (quotation omitted). Yet, “the Third

 Circuit has previously held that the numerosity requirement will generally be satisfied ‘if the

 named plaintiff demonstrates that the potential number of plaintiffs exceeds 40.’” Id. (quoting

 Stewart v. Abraham, 275 F.3d 220, 226-27 (3d Cir. 2001)).

        Plaintiffs contend that the number of putative class members “easily exceeds” the Third

 Circuit’s requirement of forty to satisfy numerosity. Pl. Br. 31. Plaintiffs assert that during busy



                                                  7
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 8 of 23 PageID: 1868




 times, approximately forty to forty-five trucks were sent out per day, each with a driver and a

 helper. Pl. Br. 31. At other times, the daily number of trucks was about twenty to thirty-five. Id.

 These estimates were supported by deposition testimony of an XPO Supervisor. D.E. 87-20 40:25

 to 41:15. Plaintiff Martinez asserts that, during his tenure, he personally witnessed between 150

 and 200 drivers and helpers. Pl. Br. 31. Defendants do not contest this element. The Court finds

 that Plaintiffs have satisfied Rule 23(a)(1)’s numerosity requirement.

            2. Commonality

         “Rule 23(a)(2) requires Plaintiffs to demonstrate that ‘there are questions of law or fact

 common to the class.’” Mielo v. Steak ‘n Shake Operations, Inc., 897 F.3d 467, 487 (3d Cir. 2018)

 (quoting Fed. R. Civ. P. 23(a)(2)). However, Rule 23(a)(2)’s “language is easy to misread, since

 any competently crafted class complaint literally raises common questions.” Id. at 487 (quoting

 Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011) (internal quotation omitted)). “A

 complaint’s mere recital of questions that happen to be shared by class members” is insufficient;

 instead, “‘[c]ommonality requires the plaintiff to demonstrate that the class members have suffered

 the same injury.’” Id. (alterations in original) (quoting Dukes, 564 U.S. at 349-50) (internal

 quotation omitted). “What matters . . . is not the raising of common ‘questions’ . . . but, rather the

 capacity of a classwide proceeding to generate common answers apt to drive the resolution of the

 litigation.” Dukes, 564 U.S. at 350 (quoting another source). In other words, Plaintiffs’ claims

 “must depend upon a common contention” whereby “determination of its truth or falsity will

 resolve an issue that is central to the validity of each one of the claims in one stroke.” Id.

        Plaintiffs argue that the commonality element is satisfied because there are three common

 questions that must be resolved:

                (1) whether the drivers and helpers were misclassified and should
                have been treated as ‘employees’ by the Defendants for purposes of

                                                   8
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 9 of 23 PageID: 1869




                the NJWHL; (2) whether the drivers and helpers routinely worked
                in excess of forty (40) hours per week for the Defendants; and (3)
                whether the drivers and helpers were compensated with premium
                overtime pay for all hours worked in excess of forty (40) hours per
                week.

 Pl. Br. 32. In opposition, Defendants submit that “Plaintiffs have not and cannot demonstrate that

 these questions are answerable with the same proof for the putative class.” Def. Opp’n 22.

 Defendants further contend that, to resolve this dispute, evidence about the “policies and practices

 of the 47 Carriers that actually employed the putative class members” would be required. Id.

        Whether the drivers and helpers were misclassified by Defendants and were in fact

 employees under the NJWHL is a common question that would generate a common answer among

 Plaintiffs and the Putative Class Members. This question is also critical to the validity of the

 Plaintiffs’ NJWHL claim. However, the parties disagree as to the applicable test. Relying on

 Hargrove v. Sleepy’s, LLC, 106 A.3d 449 (N.J. 2015), Plaintiffs contend that the proper test to use

 is the ABC Test, which presumes that an individual is an employee (as opposed to an independent

 contractor), unless the employer proves otherwise. Pl. Br. 7. Defendants agree that Plaintiffs are

 not independent contractors. Def. Opp’n at 1. Defendants’ position is that the Carriers are the

 employers of Plaintiffs and that the joint employer test must be used to determine whether Bob’s

 and XPO are joint employers. Id. at 25, 27.

        The Court agrees with Defendants and finds that the joint employment test is the correct

 measure. In Hargrove, the New Jersey Supreme Court held that “the ‘ABC’ test derived from the

 New Jersey Unemployment Compensation Act . . . governs whether a plaintiff is an employee or

 independent contractor for purposes of resolving a wage-payment or wage-and-hour claim.” 106

 A.3d at 453 (emphasis added). The ABC Test is properly applied to ascertain whether a worker

 should be considered an employee or an independent contractor. Here, that issue is not disputed



                                                  9
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 10 of 23 PageID: 1870




  – Defendants concede that “Plaintiffs and the putative class are not independent contractors.” Def.

  Opp’n 1. Instead, the question raised is whether Plaintiffs are employees of Defendants. To

  resolve that inquiry, the joint employer test announced in In re Enter. Rent-A-Car Wage & Hour

  Emp’t Practices Litig. is the proper test to apply. 683 F.3d 462, 469 (3d Cir. 2012) (“Enterprise”);

  Echavarria v. Williams Sonoma, Inc., No. 15-6441, 2016 U.S. Dist. LEXIS 33980, *9 (D.N.J. Mar.

  16, 2016) (“Hargrove does not discuss which test a court should use to determine who employed

  a given plaintiff.).

          The joint employer test asks whether the alleged joint employer has “(1) authority to hire

  and fire employees; (2) authority to promulgate work rules and assignments, and set conditions of

  employment, including compensation, benefits, and hours; (3) day-to-day supervision, including

  employee discipline; and (4) control of employee records, including payroll, insurance, taxes, and

  the like.” Enterprise, 683 F.3d at 469. Defendant XPO had virtually identical 3 Delivery Service

  Agreements (“DSAs” or “Agreements”) with the different Carriers for which each Plaintiff

  worked. D.E. 87-8; 87-9; 87-10; 87-11; 87-12; 87-13; 87-14. These Agreements governed the

  relationship between XPO and the Carriers. Pursuant to the joint employer test, Defendants are

  either joint employers of all potential class members, or they are not joint employers of any

  potential class member. Thus, whatever level of control Defendants exerted, it was uniform among




  3
   The record only includes the DSAs between XPO and seven of the purported forty-seven Carriers
  for whom the Putative Class Members worked; however, there is evidence that “these contracts
  were meant to be standardized.” D.E. 87-17 37:16-24; 35:4-15. There is also evidence that that
  drivers and helpers were held to the same expectations and performed the same work regardless
  of which Carrier they worked for. D.E. 87-18 at 74:20 to 75:8; D.E. 87-19 at 63:5-9. The
  deposition of XPO’s Director of Customer Accounts further revealed that XPO’s interactions with
  and treatment of drivers and helpers would have “been consistent across the board at Edison and
  Carteret.” D.E. 8717 38:6 to 39:9.
                                                  10
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 11 of 23 PageID: 1871




  Plaintiffs and the putative class members regardless of which particular Carrier a given Plaintiff

  or class member worked for. The Court finds that the commonality requirement is satisfied.

             3. Typicality

         “[T]ypicality demands that ‘the claims or defenses of the representative parties are typical

  of the claims or defenses of the class.’” Newton, 259 F.3d at 185 (quoting Fed. R. Civ. P. 23(a)(3)).

  In other words, the lead plaintiff’s claims must be “comparably central” to the claims of the absent

  parties. Id. at 183. This ensures that “the interests of the class and the class representatives are

  aligned ‘so that the latter will work to benefit the entire class through the pursuit of their own

  goals.’” Id. at 182-83 (quoting Barnes v. Am. Tobacco Co., 161 F.3d 127, 141 (3d Cir. 1998)).

         The typicality requirement is “intended to preclude certification of those cases where the

  legal theories of the named plaintiffs potentially conflict with those of the absentees.” Id. at 183.

  However, all plaintiffs are not required to share identical factual circumstances – the requirement

  only mandates that a named plaintiff’s individual circumstances cannot be “markedly different”

  from the other class members. Id. “If the claims of the named plaintiffs and putative class

  members involve the same conduct by the defendant, typicality is established regardless of factual

  differences.” Id. at 183-84. For example, “a claim framed as a violative practice can support a

  class action embracing a variety of injuries so long as those injuries can all be linked to the

  practice.” Id. at 184 (citing Baby Neal ex rel. Kanter v. Casey, 43 F.3d 48, 63 (3d Cir. 1994)).

  The Third Circuit has reasoned that the typicality requirement “does not mandate that all putative

  class members share identical claims, because even relatively pronounced factual differences will

  generally not preclude a finding of typicality where there is a strong similarity of legal theories or

  where the claim arises from the same practice or course of conduct.” Id. (internal quotations and

  citations omitted).



                                                   11
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 12 of 23 PageID: 1872




         Plaintiffs argue that the typicality requirement is satisfied because the claims of the

  Plaintiffs and putative class members “are not only typical, they are identical.” Pl. Br. 33.

  Plaintiffs assert that they and all Putative Class Members “performed the same work that benefitted

  the Defendants”; were “subject to the same control, direction and oversight by the Defendants”;

  and “were all paid a daily flat rate with no overtime pay.” Id. Defendants argue that Plaintiffs’

  claims are not typical of others in the proposed class because Plaintiffs were each paid directly by

  the Carrier for which they worked, and each Carrier had its own compensation practice. Def.

  Opp’n 39.

         While there may be some variation in the alleged amount of overtime for which each

  Plaintiff and putative class member worked, Plaintiffs’ claims are not “markedly different” from

  other putative class members. The legal theory of all claims is the same – Plaintiffs and others

  were misclassified and denied overtime pay as a result. The Court therefore finds that the typicality

  requirement is satisfied.

              4. Adequacy

         In reviewing the adequacy element, a court must decide whether the class representative

  “has the ability and the incentive to represent the claims of the class vigorously, that he or she has

  obtained adequate counsel, and that there is no conflict between the individual’s claims and those

  asserted on behalf of the class.” Sapir v. Averback, No. 14-07331, 2015 WL 858283, at *3 (D.N.J.

  Feb. 26, 2015) (citing Falcon, 457 U.S. at 157 n.13). “Adequate representation depends on two

  factors: (a) the plaintiff’s attorney must be qualified, experienced, and generally able to conduct

  the proposed litigation, and (b) the plaintiff must not have interests antagonistic to those of the

  class.” Wetzel v. Liberty Mut. Ins. Co., 508 F.2d 239, 247 (3d Cir. 1975). Adequacy functions as

  a “catch-all requirement” that “tend[s] to merge with the commonality and typicality criteria of



                                                   12
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 13 of 23 PageID: 1873




  Rule 23(a).” Newton, 259 F.3d at 185 (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625

  (1997)). “Whether a party adequately represents a class depends on all the circumstances of the

  particular case.” Wetzel, 508 F.2d at 247.

         Plaintiffs assert that they meet the adequacy requirement because they “have all been

  deposed in this action and have demonstrated far more than a ‘minimum degree of knowledge’ of

  the claims.” Pl. Br. 34. Additionally, they contend that counsel “is a highly qualified wage and

  hour class action litigator.” Id. Defendants do not contest this element. The Court finds that the

  adequacy requirement is satisfied.

         For the foregoing reasons, the Court concludes that the Rule 23(a) requirements are met in

  this matter. D.E. 87. The Court now turns its Rule 23(b) analysis.

     B. Proposed Rule 23(b)(3) Class

         Plaintiffs seek to certify their proposed class pursuant to Rule 23(b)(3). The requirements

  for Rule 23(b)(3) class certification are that “the questions of law or fact common to class members

  predominate over any questions affecting only individual members, and that a class action is

  superior to other available methods for fairly and efficiently adjudicating the controversy.” Dukes,

  564 U.S. at 362 (emphases added) (citing Fed. R. Civ. P. 23(b)(3)). These elements are commonly

  referred to as the “predominance” and “superiority” requirements. Id. The Third Circuit has also

  recognized that “[a] plaintiff seeking certification of a Rule 23(b)(3) class must prove by a

  preponderance of the evidence that the class is ascertainable.” Byrd v. Aaron’s Inc., 784 F.3d 154,

  163 (3d Cir. 2015), as amended (Apr. 28, 2015).

             1. Predominance

         The predominance requirement is “a ‘far more demanding’ standard than the commonality

  requirement of Rule 23(a).” Gonzalez, 885 F.3d at 195 (quoting Amchem Prods., 521 U.S. at 624).



                                                  13
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 14 of 23 PageID: 1874




  It “asks whether the common, aggregation-enabling, issues in the case are more prevalent or

  important than the non-common, aggregation-defeating, individual issues.” Ferreras v. Am.

  Airlines, Inc., 946 F.3d 178, 185 (3d Cir. 2019) (quoting Tyson Foods, Inc. v. Bouaphakeo, 136 S.

  Ct. 1036, 1045 (2016)). “Predominance turns on the ‘nature of the evidence’ and whether ‘proof

  of the essential elements of the cause of action requires individual treatment.’” Williams v. Jani-

  King of Phila. Inc., 837 F.3d 314, 319 (3d Cir. 2016) (quoting Hydrogen Peroxide, 552 F.3d at

  311).

          “At the class certification stage, the predominance requirement is met only if the district

  court is convinced that ‘the essential elements of the claims brought by a putative class are capable

  of proof at trial through evidence that is common to the class rather than individual to its

  members.’” Reinig v. RBS Citizens, N.A., 912 F.3d 115, 127 (3d Cir. 2018) (quoting Gonzalez v.

  Corning, 885 F.3d 186, 195 (3d Cir. 2018) (internal quotation omitted)).              To assess this

  requirement, district courts “must look first to the elements of the plaintiffs’ underlying claims and

  then, ‘through the prism’ of Rule 23, undertake a ‘rigorous assessment of the available evidence

  and the method or methods by which [the] plaintiffs propose to use the evidence to prove’ those

  elements.” Id. at 128 (quoting Marcus, 687 F.3d at 600).

          Plaintiffs seek class certification on their claim that Defendants violated the NJWHL by

  misclassifying Plaintiffs and failing to pay them proper overtime for the hours they worked in

  excess of forty each week. The critical element driving Plaintiffs’ underlying claim is the alleged

  misclassification and whether an employer-employee relationship existed between Defendant and

  Plaintiffs. As discussed in the commonality analysis, XPO utilized standard contracts with every

  Carrier, D.E. 87-17 37:16-24; 35:4-15, and regardless of which Carrier any individual driver or

  helper worked for, each performed the same work and was held to the same expectations vis-à-vis



                                                   14
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 15 of 23 PageID: 1875




  XPO and Bob’s, D.E. 87-18 at 74:20 to 75:8; D.E. 87-19 at 63:5-9. Additionally, the operation of

  Defendants’ business remained unchanged when the facility moved from Edison to Carteret. D.E.

  87-18 75:21 to 76:12; D.E. 87-20 9:21-25. In light of this evidence about Defendants’ uniform

  treatment of drivers and helpers at both locations, the Court finds that common evidence could be

  used to make a finding on this requirement. 4

         To recap, when deciding if an entity is a joint employer, courts consider a variety of factors,

  including whether the alleged employer has: “(1) authority to hire and fire employees; (2) authority

  to promulgate work rules and assignments, and set conditions of employment, including

  compensation, benefits, and hours; (3) day-to-day supervision, including employee discipline; and

  (4) control of employee records, including payroll, insurance, taxes, and the like.” Enterprise, 683

  F.3d at 469. With respect to the first factor – the authority to hire and fire employees – the

  Agreements XPO executed with each Carrier, interrogatories, and declarations found in the record,

  show that Defendants’ authority to hire and fire drivers and helpers was uniform and did not

  depend upon the Carrier involved. For example, the Agreements contain a provision entitled

  “Contract Carrier’s Employees,” which declares that “Carrier may, without prior notice to XPO .

  . . employ . . . qualified persons.” E.g. D.E. 87-9 ¶ 5. XPO also stated in its answers to

  interrogatories that it “does not maintain any policies and practices concerning . . . terminations of

  delivery drivers,” and that these matters are left to the service providers who employ/subcontract

  with the delivery team. D.E. 87-4 at 14. And the Declaration of XPO’s Director of Customer

  Accounts further described XPO’s involvement in the Carriers’ personnel decisions. D.E. 90-3 ¶¶




  4
   As noted, Defendants concede that Plaintiffs were employees of the Carriers. Defendants also
  do not point to any information concerning the relationship between Plaintiffs and Carriers that
  would require a separate, individualized determination for some or all of the putative class
  members or Plaintiffs.
                                                   15
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 16 of 23 PageID: 1876




  33-34, 36. Thus, contrary to Defendants’ arguments, there was no difference in XPO’s authority

  to hire and fire drivers and helpers based on which Carrier directly employed them.

         Common evidence can also be used to assess the second factor – the authority to

  promulgate rules and assignments and set conditions of employment. For example, both Bob’s

  agreement with XPO and XPO’s Agreements with the Carriers require that all drivers and helpers

  undergo background checks. D.E. 87-6 ¶ 5(D); D.E. 87-9 ¶ 14. There is also evidence that XPO

  required Carriers to drug test any drivers or helpers used as to XPO. E.g., D.E. 87-9 ¶ 14. Evidence

  about Defendants’ involvement in assigning delivery routes to individual drivers is also included

  in the record. D.E. 87-4 at 12; D.E. 87-16 at 12. Further, the Agreements declare that “Carrier

  agrees that it retains complete and exclusive direction and control over its employees and all those

  working for it in any capacity.” E.g. D.E. 87-9 ¶ 5. Thus, whatever authority XPO possessed to

  promulgate rules and assignments and set employment conditions for drivers and helpers, that

  authority was uniform among Plaintiffs and the putative class members and can be established

  with common proofs.

         The record also demonstrates that the third factor – day-to-day supervision, including

  employee discipline – can be resolved through common evidence. For example, statements from

  XPO indicate it lacks policies or practices concerning discipline, suspension, or termination of

  delivery drivers because those matters are left to the Carriers, D.E. 87-4 at 14; Carriers are not

  treated differently in this regard. The record also contains information on Defendants’ roles in

  assigning daily delivery routes to drivers and helpers, D.E. 87-17 53:22 to 54:16, and Defendants’

  roles in daily morning meetings with drivers and helpers during which the previous day’s

  performance metrics were reviewed, id. 56:15 to 56:10. Further, XPO had the ability to track the

  drivers and helpers while on their delivery routes. Id. 71:23 to 72:19. This evidence shows that,



                                                  16
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 17 of 23 PageID: 1877




  regardless of which Carrier was the direct employer of a driver or helper, Defendants exercised

  the same level of daily supervision.

         Finally, common evidence can be used to prove the fourth element – control of employee

  records. While there is minimal evidence in the record as to what records Defendants did maintain,

  the evidence suggests that the Defendants’ record-keeping policies were consistent among all

  drivers and helpers regardless of Carrier. For example, with respect to compensation records, it

  appears that Defendants did not kept records for any drivers or helpers – Bob’s does not

  compensate Plaintiffs or other delivery drivers, D.E. 87-16 at 7, and “XPO does not compensate

  the plaintiff or anyone in the putative class, D.E. 87-4 at 26. Further, Bob’s does not keep track

  of who contracts with XPO, D.E 87-16 at 5, suggesting it does not possess employment records

  for any drivers or helpers. Although the record does not clearly demonstrate which Defendant

  maintained which records (if any), it does show once again that Defendants treated all drivers and

  helpers the same with respect to maintenance of records.

         Common evidence in the record shows that Defendants had an equal level of control and

  authority over each individual driver and helper. Neither Bob’s nor XPO ever indicated that the

  drivers and helpers directly employed by one Carrier were treated differently from those directly

  employed by another. Instead, the deposition testimony, interrogatories, and agreements between

  the parties demonstrate uniform treatment of, and authority over, all drivers and helpers. The Court

  makes no findings about the ultimate outcome of the joint employer test and whether Defendants

  are employers of Plaintiffs and the putative class members; however, the Court concludes that the

  predominance factor is established because this inquiry can be resolved with common evidence.

         Plaintiffs’ complaint raises additional issues: that class members routinely worked over

  forty hours per week and that they were not properly compensated with overtime. While these



                                                  17
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 18 of 23 PageID: 1878




  inquiries may require individual proofs, they do not undermine Plaintiffs’ satisfaction of the

  predominance requirement. “The fact that individual class member worked different hours and

  received a different amount of pay does not preclude a finding that common issues of law and fact

  predominate over individual ones.” Troncone v. Velahos, No. 10-2961, 2013 U.S. Dist. LEXIS

  41202, *15-16 (D.N.J. Mar. 25, 2013) (citing Bogosian v. Gulf Oil Corp., 561 F.2d 434, 456 (3d

  Cir.1977) (“[I]t has been commonly recognized that the necessity for calculation of damages on

  an individual basis should not preclude class determination when the common issues which

  determine liability predominate.”)). The central question in this case – and the one that will

  determine liability – is whether Plaintiffs and the Putative Class Members are employees of

  Defendants.   The Court therefore concludes that Plaintiffs have satisfied the predominance

  requirement because common issues of law and fact predominate over individualized inquiries.

             2. Superiority

         “In determining whether a class action is the superior form of handling a case, a court must

  ‘balance, in terms of fairness and efficiency, the merits of a class action against those of

  “alternative available methods” of adjudication.’” Troncone, 2013 U.S. Dist. LEXIS 41202 at *16

  (quoting Georgine v. Amchem Prods., 83 F.3d 610, 632 (3d Cir. 1996)). “Among other

  considerations, class treatment is often superior where individual claims are small or modest.” Id.

         Plaintiffs argue the superiority requirement is met because “[a] single class action is

  undoubtedly superior to dozens of individual cases on exactly the same issues, which would be

  inefficient, result in duplicative discovery, lead to inconsistent results, dramatically increased

  litigation costs, and needlessly burden the Court.” Pl. Br. 38-39. Plaintiffs also submit that “many

  individuals will have relatively small damages.” Id. at 39. Defendants contend that superiority is

  not satisfied because “if predominance is lacking, superiority naturally lacks also.” Def. Opp’n



                                                  18
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 19 of 23 PageID: 1879




  38.

         The Court agrees with Plaintiffs. The amounts owed to each Plaintiff and putative class

  member are relatively small (according to Plaintiffs and not disputed by Defendants), which

  weighs in favor of class action. Additionally, pursuant to the enumerated factors in Rule 23(b)(3),

  “there is no evidence that this forum is an undesirable one for the concentration of this litigation,

  or that the management of this class action would present any particular difficulties.” Troncone,

  2013 U.S. Dis. LEXIS 41202 at *16. Further, the question of liability does not need to be litigated

  more than once in light of the common evidence that can be used to resolve the issue. The Court

  finds that Plaintiffs have satisfied the superiority requirement.

             3. Ascertainability

          “The ascertainability inquiry is two-fold, requiring a plaintiff to show that: (1) the class is

  ‘defined with reference to objective criteria’; and (2) there is ‘a reliable and administratively

  feasible mechanism for determining whether putative class members fall within the class

  definition.’” Byrd, 784 F.3d at 163 (quoting Hayes v. Wal-mart Stores, Inc., 725 F.3d 349, 355

  (3d Cir. 2013)). “If class members are impossible to identify without extensive and individualized

  fact-finding or ‘mini-trials,’ then a class action is inappropriate.” Marcus, 687 F.3d at 593.

  “However, a plaintiff need not ‘be able to identify all class members at class certification – instead,

  a plaintiff need only show that class members can be identified.’” Hargrove v. Sleepy’s LLC, No.

  19-2809, 2020 U.S. App. LEXIS 28501, * (3d Cir. May 27, 2020) (quoting Byrd, 784 F.3d at 163

  (quotation omitted)).

         As previously mentioned, Plaintiffs seek to certify the following class:

                 All individuals that were based out of Defendants’ Edison and
                 Carteret, New Jersey, warehouses that performed truck driving
                 and/or helper functions for the Defendants from April 26, 2015
                 through to January 2017 out of the Edison Facility and from May 1,

                                                    19
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 20 of 23 PageID: 1880




                 2017 through to the present out of the Carteret Facility, who did not
                 have direct contracts with either Defendant.

  D.E. 87-1. To prevail on this requirement, Plaintiffs must show by a preponderance of evidence

  that it is ascertainable to identify the individuals who performed driver or helper services for

  Defendants during this period of time, out of the Edison and Carteret facilities, who did not have

  contracts directly with XPO or Bob’s.

         As discussed below, Plaintiffs identify methods through which they can meet their burden

  as to ascertainability. Defendants, however, assert that the actual information – on which Plaintiffs

  rely – does not exist or does not exist to the extent claimed by Plaintiffs. Plaintiffs do not overcome

  Defendants’ arguments by pointing to actual evidence in support of their (Plaintiffs’) position. As

  a result, Plaintiffs have not met their burden at this time.

         Plaintiffs assert that Bob’s records – particularly its “daily performance-related records of

  all the delivery drivers and helpers whose names appear on the delivery manifests it creates” –

  would allow the putative class to be “easily ascertained.” Pl. Br. 39. Defendants argue that

  Plaintiffs cannot meet the second requirement because “there is systemic uncertainty about who

  performed the delivery services and when.” Def. Opp’n 40. Specifically, Defendants contend that

  there is “no record off what putative class member provided what delivery services on what days”

  and that “the driver name listed on the manifests is often not the driver that operates the truck.”

  Id.

         If Plaintiffs are correct, then Bob’s delivery manifests apparently reflect evidence by which

  the proposed class could be readily ascertained. Deposition testimony from Plaintiffs explained

  that each morning upon arriving at the facility, workers were given a manifest that contained

  delivery routes, the name of the assigned driver and helper, the client’s information and a

  description of the products to be delivered. D.E. 87-27 at 35:22 to 37:17. And a Declaration from

                                                    20
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 21 of 23 PageID: 1881




  an XPO employee explains that while delivery teams were out making deliveries, XPO “would

  routinely be coordinating the next day’s deliveries with the Carriers . . . and learning from the

  Carrier which teams it was assigning to the routes it accepted.” D.E. 90-3 ¶ 63. The manifests or

  delivery records should be able to show which individuals served as drivers and helpers on each

  date in the class period. But Plaintiffs have not produced any actual manifests.

         Customer feedback and related information offers another potential channel through which

  the class could potentially be ascertained. XPO did not collect customer feedback itself, “but

  received such information from Bob’s” and explained that if a Carrier was failing to meet customer

  expectations, XPO “would communicate that to the Carrier so it could . . . provide any necessary

  training to its delivery teams.” D.E. 90-3 at ¶¶ 64-65. Deposition testimony provided by Issani

  Ballard, the former Director of Client Solutions at XPO, indicated that part of her job was

  “[e]nsuring that all of the drivers and the helpers that were providing service to the company were,

  in fact, qualified to be there.” D.E. 87-18 at 13:6-17. She further described the metrics used to

  score delivery drivers – teams were evaluated based on customer service, completion of deliveries,

  and “running on time.” Id. at 22:5-25. Bob’s calculated the metrics and would rank the drivers

  and helpers. Id. at 23:5-25. The data and scores were sent from Bob’s to XPO and placed on a

  board in the facility so that drivers and helpers could see how they were doing. Id. at 28:15 to

  29:4. The performance metrics were shared daily. Id. at 29:13 to 30:1. Additionally, Bob’s would

  make XPO aware of any performance issues with specific drivers or helpers and, if the team’s

  performance did not improve, Bob’s could require that the team no longer provide service to its

  customers. Id. at 36:5 to 37:20. This evidence – assuming that it exists – suggests that Bob’s was

  tracking and maintaining information on each driver and helper’s daily performance, which could

  be used to ascertain the class.



                                                  21
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 22 of 23 PageID: 1882




           Although these facts suggest that the manifests and/or customer feedback data (and related

  metrics) could be used to prove which drivers and helpers worked on any given day, this data is

  currently absent from the record. 5 Plaintiffs may have ways to obtain the necessary data to show

  that the class can be ascertained in an administratively feasible way. Under the NJWHL “[a]n

  employer is required to keep accurate records showing the names of its employees, days and hours

  worked, and other information.” Hargrove v. Sleepy’s LLC, No. 19-2809, 2020 U.S. App. LEXIS

  28501, *36 (3d Cir. Sept. 9, 2020). Based on this statutory duty to keep records, Plaintiffs may

  attempt to subpoena the Carriers for employment records. Alternatively, if neither Defendants nor

  the Carriers have such records, Plaintiffs can meet their burdens of proof by ‘produc[ing] sufficient

  evidence to show the amount and extent of that work as a matter of just and reasonable inference.’”

  Id. (quoting Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946)). Such inferences

  “are often necessary ‘to fill an evidentiary gap created by the employer’s failure to keep adequate

  records.’” Id. (quoting Tyson Foods, 136 S. Ct. at 1047).

           Thus, Plaintiffs have demonstrated methods to satisfy the ascertainability requirement. But

  Plaintiffs have not provided any evidence of the actual records or data so that their stated methods

  can actually be employed.        As a result, Plaintiffs have not yet met their burden as to

  ascertainability.

        IV. SUBJECT-MATTER JURISDICTION

           Plaintiffs claim that “[j]urisdiction is proper under 28 U.S.C. § 1331 because this action

  arises under the Class Action Fairness Act (“CAFA”). See 28 U.S.C. § 1332(d).” SAC ¶ 2. This

  jurisdictional statement is incorrect as a matter of law. Section 1331, which pertains to federal

  question jurisdiction, is not raised in the SAC; the SAC asserts no federal claims. Section 1332



  5
      The Court notes that class discovery closed on January 31, 2020. D.E. 83
                                                   22
Case 2:17-cv-02854-JMV-JBC Document 100 Filed 10/14/20 Page 23 of 23 PageID: 1883




  pertains to diversity jurisdiction and includes CAFA. CAFA, in turn, has specific requirements,

  including minimal diversity, number of class members, and the amount in controversy. 28 U.S.C.

  § 1332(d). The SAC does not appear to address these requirements. As a result, Plaintiffs shall

  demonstrate in writing this Court’s subject-matter jurisdiction pursuant to CAFA. Assuming that

  Plaintiffs can show jurisdiction under CAFA, Plaintiffs shall also analyze 28 U.S.C. § 1332(d)(4),

  which requires the Court to decline exercising subject-matter jurisdiction if certain requirements

  are met.

     V. CONCLUSION

         For the reasons stated above, and for good cause shown, Plaintiffs’ motion for class

  certification (D.E. 87) is DENIED without prejudice. In addition, Plaintiff must demonstrate that

  the Court has subject-matter jurisdiction. An appropriate Order accompanies this Opinion.



  Dated: October 14, 2020

                                                      __________________________
                                                      John Michael Vazquez, U.S.D.J.




                                                 23
